Citation Nr: 1014065	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from August 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In December 2009, the Board remanded this case in order to 
satisfy the Veteran's then pending request for a hearing 
before a Decision Review Officer (DRO).  However, the 
Veteran's representative wrote in a February 2010 statement, 
on the VA Form 21-4138, that he would like to clarify that 
the Veteran does not desire a DRO hearing and, instead, 
desires a hearing before the Board.  He added that the 
Veteran wants a Travel Board or videoconference hearing at 
the earliest possible date.  For reasons unknown to the 
Board, the RO has not taken action to schedule the Veteran 
for a Board hearing at the RO.  Where the RO does not comply 
with a remand by the Board, the Board errs as a matter of law 
when it fails to ensure compliance; thus, we must again 
remand this matter.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Because the Veteran has not yet been scheduled or afforded 
the opportunity to appear for a Board hearing, a remand to 
satisfy the Veteran's hearing request is warranted.  Such 
hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), 
and the Board is remanding the case for that purpose, in 
order to satisfy procedural due process.  Under applicable 
regulation, a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700. 

The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

After clarifying with the Veteran whether 
he wants to present testimony by either 
videoconference or in person at a Travel 
Board, schedule him for the appropriate 
type of Board hearing at the RO before a 
Veterans Law Judge, as the docket permits.  
A copy of the notice to the Veteran of the 
scheduling of the hearing should be placed 
in the record.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) 2009).

